DETAILED ACTION
This Office Action is in response to the application filed on 27 October 2020.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4, 7-8, 18-21, 24-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson et al (“On Simultaneous Reception of Physical and Reference Signals Across CCs”), hereinafter Ericsson NPL.

Regarding Claim 1, Ericsson NPL discloses a method for wireless communications by a user equipment (UE) (see page 2, Section 2 Discussion, lines 5-9; a method for wireless communications/(receive signals) by a user equipment (UE)/UE), 2comprising: 
3identifying a priority rule for selecting to monitor a first beam associated with 4a first broadcast transmission (see page 3, Section 2 Discussion, lines 15-16 and 19-27 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; identifying/indications a priority rule/(QCL indications) for selecting to monitor a first beam/(reference signal / channel) associated with 4a first broadcast transmission/broadcast RNTI), when a scheduling conflict is identified between the 6first broadcast transmission and the unicast transmission (see page 2, Section 2 Discussion, lines 5-9 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; when a scheduling conflict/(UE cannot receive the signals simultaneously) is identified between the 6first broadcast transmission/(broadcast RNTI) and the unicast transmission/unicast RNTI); and 
7monitoring, in accordance with the priority rule, one of the first beam or the 8second beam based at least in part on identification of the scheduling conflict (see page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), Proposal 12; If the QCL assumptions for two PDSCH differ, the UE should apply the QCL assumption of the unicast PDSCH).
Regarding Claim 2, Ericsson NPL discloses the method, further comprising:
2receiving the first broadcast transmission using the first beam based at least in 3part on the priority rule indicating to select to monitor the first broadcast transmission (see page 2, Section 2 Discussion, lines 15-27 and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5 and Proposal 12; receiving/receive the first broadcast transmission/(broadcast RNTI) using the first beam/(reference signal / channel) based at least in 3part on the priority rule/(QCL indications) indicating/indication to select to monitor the first broadcast transmission/broadcast RNTI).
Regarding Claim 3, Ericsson NPL discloses the method, further comprising:
2receiving the unicast transmission using the second beam based at least in part 3on the priority rule indicating to select to monitor the unicast transmission (see page 2, Section 2 Discussion, lines 15-27 and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5 and Proposal 12; receiving/receive the unicast transmission/(unicast RNTI) using the second beam/(reference signal / channel) based at least in part 3on the priority rule/(QCL indications) indicating/indication to select to monitor the unicast transmission/unicast RNTI).
Regarding Claim 4, Ericsson NPL discloses the method, wherein identifying the priority rule comprises: 
2receiving control signaling indicating the priority rule (see page 3, Section Discussion, lines 15-27 and page 6, Section 2.1.5 PDCCH+PDCCH; receiving/received control signaling/PDCCH indicating the priority rule/QCL indications).
Regarding Claim 7, Ericsson NPL discloses the method, wherein monitoring one of the first beam or the second beam comprises: Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489 51 
3monitor, using the first beam (see page 3, Section 2 Discussion, lines 15-16 and 19-27; using the first beam/reference signal / channel), a broadcast control resource set for the first 4broadcast transmission that is a physical downlink control channel transmission (see page 3, Section Discussion, lines 15-27 and page 6, Section 2.1.5 PDCCH+PDCCH and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5; a broadcast control resource set/CORESETs for the first 4broadcast transmission/(broadcast RNTI) that is a physical downlink control channel transmission/PDCCH).
Regarding Claim 8, Ericsson NPL discloses the method, wherein the broadcast control resource set is a 2configured dedicated broadcast control resource set (see page 3, Section Discussion, lines 15-27 and page 6, Section 2.1.5 PDCCH+PDCCH and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5; wherein the broadcast control resource set/CORESETs is a 2configured dedicated broadcast control resource set/CORESETs).
Regarding Claim 18, Ericsson NPL discloses the method, further comprising:
2identifying the scheduling conflict based at least in part on the first broadcast 3transmission being one or more reference signals of a broadcast control resource set that at 4least partially overlap with a resource of the unicast transmission (see pages 4-5, Section 2.1.2 CSI-RS + PDSCH and page 6, Section 2.1.5 PDCCH + PDCCH and page 7, Section 2.1.8 PDCSH + PDSCH (unicast RNTI + broadcast RNTI); identifying the scheduling conflict/(scheduling  delay) based at least in part on the first broadcast 3transmission/(broadcast RNTI) being one or more reference signals/CSI-RS of a broadcast control resource set/(CORESETs) that at 4least partially overlap/overlapping with a resource/carrier of the unicast transmission/unicast RNTI).
Regarding Claim 19, Ericsson NPL discloses the method, wherein identifying the scheduling conflict 2comprises:
 3identifying the scheduling conflict based at least in part on the first broadcast 4transmission being one or more first reference signals of a broadcast control resource set that 5at least partially overlap with one or more second reference signals of the unicast 6transmission (see pages 4-5, Section 2.1.2 CSI-RS + PDSCH and page 6, Section 2.1.5 PDCCH + PDCCH and page 7, Section 2.1.8 PDCSH + PDSCH (unicast RNTI + broadcast RNTI); identifying the scheduling conflict/(scheduling  delay) based at least in part on the first broadcast 3transmission/(broadcast RNTI) being one or more first reference signals/CSI-RS of a broadcast control resource set/(CORESETs) that at 4least partially overlap/overlapping with one or more second reference signals/CSI-RS of the unicast 6transmission/unicast RNTI).
Regarding Claim 20, Ericsson NPL discloses the method, further comprising: 
transmitting a monitoring capability of the UE (see page 3, Section 2 Discussion, lines 15-28 and page 5 Section 2.1.2 CSI-RS + PDSCH and page 6, Section 2.1.5 PDCCH + PDCCH; transmitting/transmitted a monitoring capability/(overlapping monitoring occasions for search space0/CORESET 0) of the UE/UE); and Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489 53 
3receiving control signaling indicating the priority rule based at least in part on 4the monitoring capability (see page 3, Section 2 Discussion, lines 15-28 and page 5 Section 2.1.2 CSI-RS + PDSCH and page 6, Section 2.1.5 PDCCH + PDCCH; receiving control signaling/(prioritized signal) indicating the priority rule/(prioritize the UE-specific search spaces over the common search spaces) based at least in part on 4the monitoring capability/overlapping monitoring occasions for search space0/CORESET 0).
Regarding Claim 21, Ericsson NPL discloses the method, wherein the monitoring capability indicates 2whether the UE is capable of simultaneously receiving the first broadcast transmission and 3the unicast transmission within a resource that at least partially overlaps in time (see page 3, Section 2 Discussion, lines 15-28 and page 5 Section 2.1.2 CSI-RS + PDSCH and page 6, Section 2.1.5 PDCCH + PDCCH and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI); wherein the monitoring capability/(overlapping monitoring occasions for search space0/CORESET 0) indicates 2whether the UE/UE is capable of simultaneously/coincide receiving/transmitting the first broadcast transmission/(broadcast RNTI) and 3the unicast transmission/(unicast RNTI) within a resource/carrier that at least partially overlaps/overlapping in time/slot).
Regarding Claim 24, Ericsson NPL discloses a method for wireless communications by a base station, comprising: 
2transmitting control signaling indicating a priority rule for a user equipment 3(UE) to apply for selecting to monitor a first beam associated with a first broadcast 4transmission (see page 3, Section 2 Discussion, lines 15-16 and 19-27 and page 6, Section 2.1.5 PDCCH+PDCCH and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; transmitting/transmitted control signaling/(PDCCH) indicating/indications a priority rule/(QCL indications) for a user equipment 3(UE)/UE to apply for selecting to monitor a first beam/(reference signal / channel) associated with a first broadcast 4transmission/broadcast RNTI), when a scheduling conflict is identified between the first broadcast 6transmission and the unicast transmission (see page 2, Section 2 Discussion, lines 5-9 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; when a scheduling conflict/(UE cannot receive the signals simultaneously) is identified between the 6first broadcast transmission/(broadcast RNTI) and the unicast transmission/unicast RNTI); and 
7transmitting the first broadcast transmission using the first beam (see page 3, Section 2 Discussion, lines 15-16 and 19-27; transmitting/transmission the first broadcast transmission/(broadcast RNTI) using the first beam/reference signal / channel) and the 8unicast transmission using the second beam (see page 3, Section 2 Discussion, lines 15-16 and 19-27; and the 8unicast transmission/(unicast RNTI) using the second beam/ reference signal / channel).
Regarding Claim 25, Ericsson NPL discloses the method, wherein transmitting the control signaling 2comprises: 
3transmitting the control signaling indicating the priority rule that specifies a 4priority of a broadcast control resource set associated with the first broadcast transmission 5relative to a second control resource set associated with the unicast transmission (see page 2, Section 2 Discussion, lines 15-27 and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5 and Proposal 12; transmitting/receive the first broadcast transmission/(broadcast RNTI) using the first beam/(reference signal / channel) based at least in 3part on the priority rule/(QCL indications) indicating/indication to select to monitor the first broadcast transmission/broadcast RNTI).
Regarding Claim 26, Ericsson NPL discloses the method, wherein transmitting the first broadcast 2transmission using the first beam comprises: 
3transmitting a physical downlink control channel transmission within a 4broadcast control resource set (see page 3, Section Discussion, lines 15-27 and page 6, Section 2.1.5 PDCCH+PDCCH and page 7, Section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI, lines 1-5; transmitting/transmission a physical downlink control channel transmission/PDCCH within a 4broadcast control resource set/CORESETs).
Regarding Claim 29, Ericsson NPL discloses an apparatus for wireless communications by a user equipment (UE), 2comprising: 
3a processor (see page 2, Section 2 Discussion, line 5; a processor/UE contains a processor), 
4memory in electronic communication with the processor (see page 2, Section 2 Discussion, line 5; memory in electronic communication with the processor/UE contains a memory in electronic communication with the processor), and
5instructions stored in the memory and executable by the processor to cause the 6apparatus (see page 2, Section 2 Discussion, line 5; instructions stored in the memory and executable by the processor to cause the 6apparatus/UE contains instructions stored in the memory and executable by the processor to cause the 6apparatus) to: 
7identify a priority rule for selecting to monitor a first beam associated 8with a first broadcast transmission (see page 3, Section 2 Discussion, lines 15-16 and 19-27 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; identifying/indications a priority rule/(QCL indications) for selecting to monitor a first beam/(reference signal / channel) associated with 4a first broadcast transmission/broadcast RNTI), when a scheduling conflict is identified 10between the first broadcast transmission and the unicast transmission (see page 2, Section 2 Discussion, lines 5-9 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; when a scheduling conflict/(UE cannot receive the signals simultaneously) is identified between the 6first broadcast transmission/(broadcast RNTI) and the unicast transmission/unicast RNTI); and 
11monitor, in accordance with the priority rule, one of the first beam or 12the second beam based at least in part on identification of the scheduling conflict (see page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), Proposal 12; If the QCL assumptions for two PDSCH differ, the UE should apply the QCL assumption of the unicast PDSCH).
Regarding Claim 30, Ericsson NPL discloses an apparatus for wireless communications by a base station, 2comprising: 
3a processor (see page 2, Section 2 Discussion, line 6; a processor/NW contains a processor), 
4memory in electronic communication with the processor (see page 2, Section 2 Discussion, line 6; memory in electronic communication with the processor /NW contains a memory in electronic communication with the processor), and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus (see page 2, Section 2 Discussion, line 5; instructions stored in the memory and executable by the processor to cause the 6apparatus/NW contains instructions stored in the memory and executable by the processor to cause the 6apparatus) to: 
7transmit control signaling indicating a priority rule for a user 8equipment (UE) to apply for selecting to monitor a first beam associated with a first 9broadcast transmission (see page 3, Section 2 Discussion, lines 15-16 and 19-27 and page 6, Section 2.1.5 PDCCH+PDCCH and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; transmit/transmitted control signaling/(PDCCH) indicating/indications a priority rule/(QCL indications) for a user equipment 3(UE)/UE to apply for selecting to monitor a first beam/(reference signal / channel) associated with a first broadcast 4transmission/broadcast RNTI), when a scheduling conflict is identified between the first broadcast transmission and the unicast transmission (see page 2, Section 2 Discussion, lines 5-9 and page 7, Sub-section 2.1.8 PDSCH + PDSCH (unicast RNTI + broadcast RNTI), lines 1-5; when a scheduling conflict/(UE cannot receive the signals simultaneously) is identified between the 6first broadcast transmission/(broadcast RNTI) and the unicast transmission/unicast RNTI); and Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489 55 
12transmit the first broadcast transmission using the first beam (see page 3, Section 2 Discussion, lines 15-16 and 19-27; transmitting/transmission the first broadcast transmission/(broadcast RNTI) using the first beam/reference signal / channel) and the unicast transmission using the second beam (see page 3, Section 2 Discussion, lines 15-16 and 19-27; and the 8unicast transmission/(unicast RNTI) using the second beam/ reference signal / channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson NPL in view of Sharma et al (US 2020/0329368 A1), hereinafter Sharma.

Regarding Claim 6, Although Ericsson NPL discloses the method as set forth above,
Ericsson NPL does not explicitly disclose “3receiving the control signaling indicating the priority rule that specifies a 4priority of a broadcast control resource set associated with the first broadcast transmission 5relative to a second control resource set associated with the unicast transmission”.
However, Sharma discloses the method, wherein identifying the priority rule comprises: 
2retrieving the priority rule from a storage device of the UE (see Figures 1-2 and paragraph 28; retrieving/retrieval the priority rule/(priority value) from a storage device/(memory 204) of the UE/Internet-Of-Things Device 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving the control signaling indicating the priority rule that specifies a 4priority of a broadcast control resource set associated with the first broadcast transmission 5relative to a second control resource set associated with the unicast transmission” as taught by Sharma in the system of Ericsson NPL to provide a method for associating a priority value with an IoT device (see page 13, lines 2-3 of Sharma).

Claim(s) 13-14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson NPL in view of Huawei et al (“Correction On Scheduling and HARQ”), R1-1810113, hereinafter Huawei ‘113 NPL.

Regarding Claim 13, Although Ericsson NPL discloses method as set forth above,
Ericsson NPL does not explicitly disclose “wherein the first resource and the second 2resource are the same resource”.
However, Huawei ‘113 NPL discloses the method, wherein the first resource and the second 2resource are the same resource (see page 2, Section 2 Default CQL/Spatial-Relation for Simultaneous Reception/Transmission, line 17; wherein the first resource/CCs and the second 2resource/CCS are the same/same resource/configured with the same SCS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first resource and the second 2resource are the same resource” as taught by Huawei ‘113 NPL in the system of Ericsson NPL so the UE can prioritize the reception of PDCCH associated with the CORESET (see page 1, Section 1 Introduction, lines 10-11 of Huawei ‘113 NPL).
Regarding Claim 14, Although Ericsson NPL discloses the method as set forth above,
Ericsson NPL does not explicitly disclose “2receiving a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource, the first grant being scrambled with a group  identifier of a group to which the UE belongs” or “Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489525receiving a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource”.
However, Huawei ‘113 NPL discloses the method, further comprising:
2receiving a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; receiving a first grant/(UL grant) in a broadcast control channel scheduling/(unicast DCI scheduling) the first 3broadcast transmission/(DCI for unicast) in a first resource/CC), the first grant being scrambled with a group  identifier of a group to which the UE belongs (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; the first grant/(UL grant) being scrambled with a group identifier/DCI of a group/(Type 0 CSS, Type 0A CSS, Type 1 CSS) to which the UE/UE belongs); and Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489 
525receiving a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; receiving a second grant/(UL grant) scheduling the unicast transmission/(unicast) in a second 6resource/CC that occurs within a defined amount of time/(per slot) of the first resource/CC).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource, the first grant being scrambled with a group  identifier of a group to which the UE belongs” or “Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489525receiving a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource” as taught by Huawei ‘113 NPL in the system of Ericsson NPL to improve the performance of channel estimation (see page 1, Section 2.1 Frequency Domain RA for MU-MIMO, line 1 of Huawei ‘113 NPL).
Regarding Claim 28, Although Ericsson NPL discloses the method as set forth above,
Ericsson NPL does not explicitly disclose “22transmitting a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource, the first grant being scrambled with a group 4identifier of a group to which the UE belongs” or “5transmitting a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource”.
However, Huawei ‘113 NPL discloses the method, further comprising:
transmitting2trans a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; transmitting a first grant/(UL grant) in a broadcast control channel scheduling/(unicast DCI scheduling) the first 3broadcast transmission/(DCI for unicast) in a first resource/CC), the first grant being scrambled with a group  identifier of a group to which the UE belongs (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; the first grant/(UL grant) being scrambled with a group identifier/DCI of a group/(Type 0 CSS, Type 0A CSS, Type 1 CSS) to which the UE/UE belongs); and Attorney Docket No. PR885.01 (103038.2352)Qualcomm Ref. No. 200489 
transmitting525transmitti a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource (see page 7, Section 5.1 Number of Valid DCIs and pages 7-8, Section 5.2 Number of Stored Scheduling DCI lines 7-8; transmitting a second grant/(UL grant) scheduling the unicast transmission/(unicast) in a second 6resource/CC that occurs within a defined amount of time/(per slot) of the first resource/CC).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting a first grant in a broadcast control channel scheduling the first 3broadcast transmission in a first resource, the first grant being scrambled with a group 4identifier of a group to which the UE belongs” or “5transmitting a second grant scheduling the unicast transmission in a second 6resource that occurs within a defined amount of time of the first resource” as taught by Huawei ‘113 NPL in the system of Ericsson NPL to improve the performance of channel estimation (see page 1, Section 2.1 Frequency Domain RA for MU-MIMO, line 1 of Huawei ‘113 NPL).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson NPL in view of Liu et al (US 2018/0227094 A1), hereinafter Liu.

Regarding Claim 22, Although Ericsson NPL discloses the method as set forth above,
Ericsson NPL does not explicitly disclose “22wherein the monitoring capability indicates a 2number of receiver filters, antenna panels, or both, of the UE”.
However, Liu discloses the method, wherein the monitoring capability indicates a 2number of receiver filters, antenna panels, or both, of the UE (see paragraph 66; wherein the monitoring capability/(UE capability) indicates/specify a 2number/number of antenna panels/(antenna panels) of the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the monitoring capability indicates a 2number of receiver filters, antenna panels, or both, of the UE” as taught by Liu in the system of Ericsson NPL to assign SRS resources and/or schedule multi-layer MIMO uplink transmission in a manner that is consistent with the UE’s beamforming capabilities (see paragraph 33, lines 13-16 of Liu).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson NPL in view of Chen et al (WO 2018/017840 A1), hereinafter Chen.

Regarding Claim 23, Although Ericsson NPL discloses the method as set forth above,
Ericsson NPL does not explicitly disclose “22wherein the monitoring capability indicates a 2beam switch timing capability of the UE”.
However, Chen discloses the method, wherein the monitoring capability indicates a 2beam switch timing capability of the UE (see paragraph 331; wherein the monitoring capability indicates a 2beam switch timing capability/(beam switch time) of the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the monitoring capability indicates a 2beam switch timing capability of the UE” as taught by Chen in the system of Ericsson NPL to provide improved connectivity and operations (see paragraph 78 of Chen).

Allowable Subject Matter
Claims 5, 9-13, 15-17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al (US 2019/0260445 A1) discloses Downlink Transmission Beam Configuration Techniques For Wireless Communications.  See Specifically Figure 3 and paragraphs 100-105. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469